                                         Case 3:16-cv-03463-WHA Document 254 Filed 07/20/20 Page 1 of 5




                                       RUSS, AUGUST & KABAT
                                   1   Marc A. Fenster (Cal. Bar. No. 181067)
                                   2   mfenster@raklaw.com
                                       Brian D. Ledahl (Cal. Bar. No. 186579)
                                   3   bledahl@raklaw.com
                                       12424 Wilshire Boulevard, 12th Floor
                                   4   Los Angeles, California 90025
                                       Telephone: (310) 826-7474
                                   5   Facscimile: (310) 826-6991
                                   6
                                       Attorneys for Plaintiff
                                   7   Straight Path IP Group, Inc.

                                   8
                                       Additional Counsel Listed On Signature Page
                                   9
                                  10                         IN THE UNITED STATES DISTRICT COURT
                                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  11                                SAN FRANCISCO DIVISION
                                  12
Northern District of California




                                        STRAIGHT PATH IP GROUP, INC.,
 United States District Court




                                  13                                            Case No. C 16-03463 WHA
                                                              Plaintiff,        Case No. C 16-03582 WHA
                                  14
                                               v.                               JOINT STATUS REPORT REGARDING
                                  15                                            ATTORNEY’S FEE AWARD
                                        APPLE INC.,
                                  16
                                                              Defendant.
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                         Case 3:16-cv-03463-WHA Document 254 Filed 07/20/20 Page 2 of 5




                                   1          On May 19, 2020, the Court issued an Order adopting Special Master Matt Borden

                                   2   recommended awards of attorney’s fees payable to Defendants Apple Inc. and Cisco Systems, Inc.

                                   3          The Court further ordered the parties to provide status reports at thirty-day intervals

                                   4   regarding the awarded fees.

                                   5          Plaintiff reports that it has filed timely notices of appeal of the Court’s award as to both

                                   6   Apple and Cisco. The Federal Circuit has docketed the appeal as of July 6, 2020.

                                   7          Plaintiff has not executed payment to Cisco on the Court’s judgment of attorneys’ fees of

                                   8   $1,920,146. Nor has Plaintiff secured a supersedeas bond. On July 16, 2020, Cisco filed an

                                   9   Application for Writ of Execution (Dkt. No. 253 in 3:16-cv-03463-WHA) and served Cisco’s First

                                  10   Set of Interrogatories to Straight Path Pursuant to Fed. R. Civ. P. 69 and Cal. Civ. Proc. § 708.020.

                                  11          Plaintiff has not executed payment to Apple on the Court’s judgment of attorneys’ fees of

                                  12   $2,334,054. Nor has Plaintiff secured a supersedeas bond.
Northern District of California
 United States District Court




                                  13
                                  14   Dated: July 20, 2020

                                  15
                                                                                     HOGAN LOVELLS US LLP
                                  16
                                                                                     By: /s/ Clayton C. James
                                  17                                                        Clayton C. James
                                  18                                                 clay.james@hoganlovells.com
                                                                                     Three Embarcadero Center, Suite 1500
                                  19                                                 San Francisco, California 94111
                                                                                     Telephone: (415) 374-2300
                                  20                                                 Facsimile: (415) 374-2499
                                  21                                                 Aaron S. Oakley (pro hac vice)
                                                                                     aaron.oakley@hoganlovells.com
                                  22                                                 1601 Wewatta Street, Suite 900
                                                                                     Denver, Colorado 80202
                                  23                                                 Telephone (303) 899-7300
                                                                                     Facsimile: (303) 899 7333
                                  24
                                                                                     Attorneys for Defendant
                                  25
                                                                                     APPLE INC.
                                  26
                                                                                     DESMARAIS LLP
                                  27
                                  28
                                       JOINT STATUS REPORT REGARDING ATTORNEY’S FEES
                                       CASE NOS. C 16-03582 WHA, C 16-03463
                                                                                         1
       Case 3:16-cv-03463-WHA Document 254 Filed 07/20/20 Page 3 of 5




                                                 By: /s/ Just P.D. Wilcox
1                                                      Justin P.D. Wilcox
2
                                                 John M. Desmarais (pro hac vice)
3                                                jdesmarais@desmaraisllp.com
                                                 Justin P.D. Wilcox (pro hac vice)
4                                                jwilcox@desmaraisllp.com
                                                 Jordan N. Malz (pro hac vice)
5                                                jmalz@desmaraisllp.com
6                                                Steven M. Balcof (pro hac vice)
                                                 sbalcof@desmaraisllp.com
7                                                Jennifer Przybylski (pro hac vice)
                                                 jprzybylski@desmaraisllp.com
8                                                230 Park Avenue New York, NY 10169
                                                 Telephone: (212) 351-3400
9                                                Facsimile: (212) 351-3401
10
                                                 BAKER BOTTS LLP
11
                                                 Sarah J. Guske (SBN 232467)
12                                               sarah.guske@bakerbotts.com
                                                 Jeremy J. Taylor (SBN 249075)
13                                               jeremy.taylor@bakerbotts.com
                                                 Wayne O. Stacy (pro hac vice)
14
                                                 wayne.stacy@bakerbotts.com
15                                               101 California Street 36th Floor, Suite 3600
                                                 San Francisco, California 94111
16                                               Telephone: (415) 291-6200
                                                 Facsimile: (415) 291-6300
17
18                                               Attorneys for Defendant
                                                 Cisco Systems, Inc.
19
20                                               RUSS, AUGUST & KABAT

21                                               By: /s/ Brian D. Ledahl
                                                       Brian D. Ledahl
22
23                                               Marc A. Fenster, State Bar No. 181067
                                                 mafenster@raklaw.com
24                                               Brian D. Ledahl, State Bar No. 186579
                                                 bledahl@raklaw.com
25                                               12424 Wilshire Boulevard, 12th Floor
                                                 Los Angeles, California 90025
26                                               Telephone:    (310) 826-7474
27                                               Facsimile:    (310) 826-6991

28
     JOINT STATUS REPORT REGARDING ATTORNEY’S FEES
     CASE NOS. C 16-03582 WHA, C 16-03463
                                                     2
       Case 3:16-cv-03463-WHA Document 254 Filed 07/20/20 Page 4 of 5




                                                 Attorneys for Plaintiff
1
                                                 STRAIGHT PATH IP GROUP, INC.
2
3

4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STATUS REPORT REGARDING ATTORNEY’S FEES
     CASE NOS. C 16-03582 WHA, C 16-03463
                                                     3
                                         Case 3:16-cv-03463-WHA Document 254 Filed 07/20/20 Page 5 of 5




                                   1                                   Attestation of Concurrence
                                   2          I hereby attest that concurrence in the filing of the document has been
                                   3
                                       obtained from each of the other signatories, which shall serve in lieu of their
                                   4
                                   5   signatures on the document.
                                   6
                                   7                                               /s/ Brian D. Ledahl
                                                                                        Brian D. Ledahl
                                   8

                                   9
                                  10
                                                                         CERTIFICATE OF SERVICE
                                  11
                                          I certify that counsel of record is being served on July 20, 2020, with a copy of this document
                                  12
Northern District of California




                                       via ECF on this date.
 United States District Court




                                  13                                                       /s/ Brian D. Ledahl
                                  14                                                       Brian D. Ledahl

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       JOINT STATUS REPORT REGARDING ATTORNEY’S FEES
                                       CASE NOS. C 16-03582 WHA, C 16-03463
                                                                                       1
